UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012. OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-18261 COMMUNITY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) VIRGINIA 54-1532044 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 38 North Central Ave., Staunton, VA (Address of principal executive offices) (Zip Code) (540) 886-0796 (Issuer’s telephone number) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes : XNo Indicate by check mark whether the registrant (1) has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (& 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes : XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definition of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-Accelerated filer o Smaller reporting companyx (do not check if a small reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo :X Number of shares of common stock, par value $.01 per share, outstanding at the close of business on November 13, 2012:4,361,658. 1 COMMUNITY FINANCIAL CORPORATION INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at September 30, 2012 (unaudited) and March 31, 2012 1 Consolidated Statements ofOperations for the Three and Six Months Ended September 30, 2012 and 2011 (unaudited) 2 Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2012 and 2011 (Unaudited) 3 Notes to Unaudited Interim Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION 34 Signature Page 38 Exhibit Index 39 2 Part I.Financial Information Item 1.Financial Statements COMMUNITY FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS September 30, March 31, (Unaudited) ASSETS Cash (including interest-bearing deposits of approximately $282,947 and $2,910,622) $ $ Securities Held to maturity (fair value of $20,608,483 and $11,343,530 respectively) Available for sale, at fair value Restricted investment in Federal Home Loan Bank stock, at cost Loans receivable, net of allowance for loan losses of $10,227,527 and $8,910,121 Real estate owned, net of valuation allowance of $1,363,555 and $2,502,944 Property and equipment, net Bank owned life insurance Accrued interest receivable Loans Investments Prepaid expenses and other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits $ $ Borrowings Advance payments by borrowers for taxes and insurance Other liabilities Total Liabilities Stockholders’ Equity Preferred stock $.01 par value, $1,000 liquidation preference, authorized 3,000,000 shares, 12,643 shares outstanding Common stock, $0.01 par value, authorized 10,000,000 shares, 4,361,658 shares outstanding Warrants Discount on preferred stock ) ) Additional paid in capital Retained earnings Accumulated other comprehensive (loss) ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to unaudited interim consolidated financial statements. 3 COMMUNITY FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended September 30, September 30, (Unaudited) (Unaudited) INTEREST INCOME Loans $ Investment securities Other Total interest income INTEREST EXPENSE Deposits Borrowed money Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges, fees and commissions Other Total noninterest income NONINTEREST EXPENSE Compensation & benefits Occupancy Data processing Federal insurance premium Advertising Real estate owned and collection Professional fees Other Total noninterest expense INCOME BEFORE TAXES INCOME TAX EXPENSE NET INCOME $ Effective Dividend on Preferred Stock NET INCOME AVAILABLETO COMMON STOCKHOLDERS $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ DIVIDENDS PER COMMON SHARE $ See accompanying notes to unaudited interim consolidated financial statements. 4 COMMUNITY FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended September 30, (Unaudited) (Unaudited) OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Provision for loan losses Losses/impairment on foreclosed assets Depreciation Decrease in net deferred loan fees (7 ) (15,499 ) Deferred income tax (benefit) (653,730 ) (60,147 ) (Increase) decrease in other assets (961,023 ) (Decrease) increase in other liabilities (98,995 ) Net cash provided by operating activities INVESTING ACTIVITIES Proceeds from maturities of held to maturity securities Purchase of held to maturity securities (19,227,732 ) (2,749,000 ) Net decrease in loans Purchases of property and equipment (38,436 ) (149,864 ) Redemption of FHLB stock Improvement to real estate owned (70,990 ) (171,348 ) Proceeds from sale of real estate owned Net cash provided by investing activities FINANCING ACTIVITIES Dividends paid (316,075 ) (316,075 ) Net Increase (decrease) in deposits (9,747,864 ) (Repayment of) advances and other borrowed money (21,000,000 ) (4,765,352 ) Net cash (used in) financing activities (19,224,165 ) (14,829,291 ) INCREASE(DECREASE)IN CASH AND CASH EQUIVALENTS (3,897,512 ) CASH AND CASH EQUIVALENTS – beginning of period CASH AND CASH EQUIVALENTS – end of period $ $ Supplemental Schedule of Non-Cash Investing and Financing Activities Transfers from loans to real estate acquired through foreclosure $ $ See accompanying notes to unaudited interim consolidated financial statements 5 COMMUNITY FINANCIAL CORPORATION NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2012 NOTE 1. - BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying consolidated financial statements include the accounts of Community Financial Corporation ("Community" or the "Company") and its wholly-owned subsidiary, Community Bank (the "Bank").All significant intercompany balances and transactions have been eliminated in consolidation. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation have been included. Operating results for the three and six months ended September 30, 2012 are not necessarily indicative of the results that may be expected for the year ending March 31, 2013. The Company made application to the Treasury Department to participate in the TARP program and received an investment by the Treasury Department of $12,643,000 in the form of preferred stock during the year ended March 31, 2009.The Company also issued to the U.S. Treasury a warrant to purchase 351,194 shares of common stock at $5.40 per share. On July21, 2010, the President signed into law the Dodd-Frank Wall Street Reform Act. The Dodd-Frank Act imposed new restrictions and an expanded framework of regulatory oversight for financial institutions, including depository institutions. In addition, the new law changed the jurisdictions of existing bank regulatory agencies and in particular transfers the regulation of federal savings associations from the Office of Thrift Supervision to the Office of Comptroller of the Currency, effective July 21, 2011. At the same time, responsibility for regulation of savings and loan holding companies was transferred to the Board of Governors of the Federal Reserve System (Federal Reserve). On August 2, 2012, the Company and the Bank entered into an Agreement and Plan of Merger with City Holding Company and City National Bank of West Virginia pursuant to which the Company will be merged with and into City Holding Company, and, immediately thereafter, Community Bank will be merged with and into City National Bank of West Virginia.At the effective time of the merger of the Company into City Holding Company, each common stockholder of the Company willreceive 0.1753 shares of the common stock, par value $2.50 per share, of City Holding Company, with cash paid in lieu of fractional shares.The transaction is subject to customary closing conditions, including the receipt of regulatory approvals and approval of the Agreement by the stockholders of the Company, and is expected to be completed in early 2013.The Agreement and Plan of Merger is summarized in and included as an exhibit to the Company’s Form 8-K Current Report filed on August 3, 2012. On August 9, 2012, the Bank entered into a written agreement with the OCC (the “Agreement”) to address the OCC’s concerns about the troubled condition of the Bank.Among other things, the Agreement requires the Bank to:(1) adopt and implement a plan to reduce non-performing and troubled assets; (2) adopt a capital plan; (3) maintain competent senior management; (4) obtain OCC approval of dividends; (5) adopt a program to improve credit risk management; (6) provide for quarterly Board review of the Bank’s allowance for loan and lease losses; and (7) develop plans to improve earnings and increase liquidity. NOTE 2. - STOCK-BASED COMPENSATION PLAN The Company recognizes the cost of employee services received in exchange for awards of equity instruments, such as stock options and restricted stock, based on the fair value of those awards at the date of grant. 6 There were no stock options granted and no stock-based compensation expense was recognized during the three and six month period ended September 30, 2012. The following summarizes the stock option activity for the six months ended September 30, 2012: Weighted Intrinsic Weighted Average Value of Average Remaining Unexercised Exercise Contractual In-the-Money Shares Price Term Options Options outstanding, March 31, 2012 $ Granted Exercised Forfeited Options outstanding September 30, 2012 Options exercisable, September 30, 2012 $ There were no options exercised during the six months ended September 30, 2012. NOTE 3. - EARNINGS PER SHARE Basic earnings per common share is based on net income available to common stockholders divided by the weighted average number of common shares outstanding during the period.Diluted earnings per common share shows the dilutive effect of additional common shares issuable under stock option plans and warrants. Diluted earnings per common share is computed by dividing net income available to common stockholdersby the weighted average number of common shares and common share equivalents outstanding. Basic and diluted earnings per common share are computed in the following table. For the Three Months Ended September 30, 2012 September 30, 2011 Weighted Per Weighted Per Average Share Average Share Income Shares Amount Income Shares Amount Basic per common share: Income available to common stockholders $ Diluted earnings per common share: Effect of Dilutive Securities Options and Warrants Income available to common stockholders $ 7 During the quarter ended September 30, 2012, 210,400 stock options were excluded in the calculation of earnings per share because they would have been anti-dilutive. During the quarter ended September 30, 2011, 255,900 stock options and 351,194 warrants were excluded in the calculation of earnings per share because they would have been anti-dilutive. For the Six Months Ended September 30, 2012 September 30, 2011 Weighted Per Weighted Per Average Share Average Share Income Shares Amount Income Shares Amount Basic earnings per share: Income available to common stockholders $ Diluted earnings per share: Effect of Dilutive Securities Options and Warrants Income available to common stockholders $ During the six months ended September 30, 2012, 214,150 stock options were excluded in the calculation of earnings per share because they would have been anti-dilutive. During the six months ended September 30, 2011, 210,800 stock options and 351,194 warrants were excluded in the calculation of earnings per share because they would have been anti-dilutive. NOTE 4. - STOCKHOLDERS' EQUITY On July 17, 2012, the OCC imposed an individualized minimum capital requirement (“IMCR”) on the Bank, increasing its minimum leverage capital ratio from 4.0% to 8.5% and its total risk-based capital ratio from 8.0% to 12.5%, because of the Bank’s condition and risk profile.As noted below, the Bank’s capital levels at September 30, 2012, exceeded the ratios required by the IMCR.In addition to these minimum capital requirements, the Bank is required to have the capital ratios noted below to be deemed well-capitalized under the OCC prompt corrective action regulations.The Bank was well-capitalized at September 30, 2012.The Bank’s regulatory capital is characterized as “well capitalized” due to the issuance of preferred stock under the U.S. Treasury Capital Purchase Program. The Companyreceived $12,643,000 from the U.S. Treasury through the sale of 12,643 shares of preferred stock. The Company also issued to the U.S. Treasury a warrant to purchase 351,194 shares of common stock at $5.40 per share. The preferred shares pay a cumulative dividend of 5% per year for the first five years and 9% per year thereafter.The preferred shares are redeemable at any time by the Company at 100% of the issue price, subject to the approval of the Company’s and the Bank’s federal regulators.The following table presents the Bank’s regulatory capital ratios at September 30, 2012: Minimum Required Minimum Capital Actual Minimum Required Capital Levels Levels to be Deemed Capital Levels Capital Levels Under the IMCR Well-Capitalized Amount Ratio Amount Ratio Amount Ratio Amount Ratio (Dollars in thousands) Leverage Capital1 $ % $ % $ % $ % Tier 1 Risk-Based Capital2 $ % N/A N/A N/A N/A $ % Total Risk-Based Capital3 $ % $ % $ % $ % 1.Tier 1 Capital to Total Assets of $489.5 million. 2.Tier 1 Capital to Risk-Weighted Assets of $405.5 million. 3.Total Capital to Risk-Weighted Assets of $405.5 million. 8 The Company’s primary source of funds for the payment of dividends to its common and preferred stockholders is dividends received from the Bank.Under a written agreement between the OCC and the Bank, the Bank must receive OCC approval before paying a dividend to the Company. NOTE 5. - SUPPLEMENTAL INFORMATION - STATEMENT OF CASH FLOWS Total interest paid for the six months ended September 30, 2012 and 2011 was $1,334,727 and $1,916,696, respectively. Total income taxes paid for the six months ended September 30, 2012and 2011 was$300,000and $695,424. NOTE 6. - COMPREHENSIVE INCOME Comprehensive income is defined as "the change in equity (net assets) of a business enterprise during a period from transactions and other events and circumstances from non-owner sources. It includes all changes in equity during a period except those resulting from investments by owners and distributions to owners." Comprehensive income for the Company includes net income, unrealized gains and losses on securities available for sale and pension liability adjustments. For the six-month periods ended September 30, 2012 and 2011, net income and comprehensive income were the same. NOTE 7. – DEFINED BENEFIT PENSION PLAN The Company has a non-contributory defined benefit pension plan for which the components of net periodic benefit cost are as follows: Three Months Ended September 30, Service cost $ $ Interest cost Expected return on plan assets (79,680 ) (70,980 ) Recognized net actuarial loss $ $ Six Months Ended September 30, Service cost $ $ Interest cost Expected return on plan assets (159,360 ) (141,960 ) Recognized net actuarial loss $ $ The Company made a contribution of $550,595 to the plan during the June 30, 2012 quarter for the fiscal year ended March 31, 2012.The Company anticipates making all contributions for the current fiscal year prior to March 31, 2013. NOTE 8. – SECURITIES Management evaluates securities for other than temporary impairment at least quarterly, and more frequently when economic or market concerns warrant such evaluation.Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) whether the Company intends to sell the investments or it is more likely than not that the Company will be 9 required to sell the investments before recovery of their amortized cost basis. Securities A summary of the amortized cost and estimated market values of securities is as follows: September 30, 2012 Gross Gross Estimated Amortized Unrealized Unrealized Market Cost Gains Losses Value Held to Maturity United States government and agency obligations $ $ $
